DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 14 of Page 63 recites “the basis of the acquired correct data” which Examiner suggests amending to “a basis of the acquired correct data”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 7 of Page 64 recites “the basis of the acquired second patch image” which Examiner suggests amending to “a basis of the acquired second patch image”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 16 and 22 of Page 64 recite “patch images pair” and "the basis of the acquired second patch image", respectively, which Examiner suggests amending to “patch image pairs” and "a basis of the acquired second patch image".  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 12 of Page 65 recites “a high similarity to the cutout image” and "the basis of a square error" which Examiner suggests amending to “the high similarity to the cutout image” and “a.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 22 of Page 65 recites "the same position" which Examiner suggests amending to “a same position”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 6 of Page 66 recites “the basis of the nonlinear conversion model” which Examiner suggests amending to “a basis of the nonlinear conversion model”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 11 of Page 66 recites “the basis of the third image” and Lines 14-15 recite “the basis of the nonlinear conversion model” which Examiner suggests amending to “a basis of the third image” and “a basis of the nonlinear conversion model”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 22-23 of Page 66 recite “the acquired second image” and Line 23 recites “on the basis of the acquired first image” which Examiner suggests amending to “the second image” (deleting “acquired”) and “on a basis of the first image” (deleting “acquired”).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 11 of Page 67 recites “the basis the degree of matching” which Examiner suggests amending to “a basis of the degree of matching”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 23 of Page 67 recites "the same position" which Examiner suggests amending to “a same position”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Line 2 of Page 68 recites "the same position" which Examiner suggests amending to “a same position”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 16 of Page 69 recites “the basis of the acquired correct data” which Examiner suggests amending to “a.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 6 of Page 69 recites “the basis of the acquired correct data” which Examiner suggests amending to “a basis of the acquired correct data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the patch image pair” in Line 17 of Page 64, “the first patch image having a high similarity” in Lines 17-18 of Page 64, and “the first patch image” in Lines 18-19 of Page 64.  It is unclear as to which patch image pair is being referred to as a plurality of patch image pairs are disclosed and it is unclear as to which first patch image is being referred to since Line 11 recites a first patch image obtained by cutting out an area of a predetermined size from the third image, and Line 17 recites a first patch image having a high similarity to a cutout image.  In addition, there is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a first patch image having a high similarity.  Examiner suggests amending the limitations to “a patch image pair”, “a first patch image having a high similarity”, and clarifying which first patch image is being referred to in Line 19 of Page 64, and has interpreted the limitations as such.
Claim 4 recites the limitations "the patch image pair in which the first patch image is associated with the second patch image obtained by cutting out areas of the predetermined size a patch image pair in which a first patch image associated with a second patch image obtained by cutting out areas of the predetermined size including the position of the pixel erroneously estimated to be defective” and “a patch image pair” and has interpreted the limitations as such.
Claim 4 also recites the limitation “add to the dictionary retained a patch image pair in which…with a received operation of adding a patch image pair are associated” in Lines 4-8 of Page 65.  Examiner is unsure of what is meant by this limitation and suggests clarifying the language.  Examiner suggests amending to “add to the dictionary a patch image pair in which…with a received operation of adding a patch image pair” (deleting “retained” and “are associated”) and has interpreted the limitation as such.
Claims 11 recites the limitation "the pixel corresponding to the defective position on the inspection target photographed in the second image" in Lines 10-11 of Page 67.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a pixel corresponding to the defective position on the inspection target photographed in the second image, only a pixel associated with a defective position on the inspection target photographed in the second image (in claim 1) and a pixel corresponding to a defective position on the inspection target estimated to be defective (claim 10).  Examiner suggests clarifying estimated to be defective”.
Claims 12 recites the limitation "the pixel corresponding to the defective position on the inspection target photographed in the second image" in Lines 21-22 of Page 67.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a pixel corresponding to the defective position on the inspection target photographed in the second image, only a pixel associated with a defective position on the inspection target photographed in the second image (in claim 1).  Examiner suggests amending the limitation to "the pixel associated with the defective position on the inspection target photographed in the second image" and has interpreted the limitation as such.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claims 1, 14, and 15, Tsuchiya et al. (US 2016/0042505) discloses obtaining a first image (CAD data), obtaining a second image (optical image), extracting index data (design data – CAD data), where the design data is associated with correct data or design image data that is used as a comparison target, generating a reference image from the design image data, and then comparing the reference image and the second image to detect a position of a defect.  However, Tsuchiya et al. does not disclose or mention that the correct data (design image data) is used as a comparison target of the index data (design data – CAD data) and is an image determined not to be defective in previous inspection.  Kato (US 2007/0237385) discloses obtaining image data of an inspection target and comparing with an image of an ideal non-defective inspection object that is used as a comparison target stored in storage, and then extracts points of differences of the images as a defect area, however, there is no mention of extracting index data similar to a first image with reference to a database, the index data being a third image or feature quantity obtained by the third image, the database 
With regards to claims 2, 5-10, and 13, they are dependent on claim 1.
Claims 3, 4, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 3, 4, 11, and 12, they are dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662